Name: Decision No 624/2007/EC of the European Parliament and of the Council of 23Ã May 2007 establishing an action programme for customs in the Community (Customs 2013)
 Type: Decision
 Subject Matter: European construction;  information and information processing;  cooperation policy;  tariff policy
 Date Published: 2007-06-14

 14.6.2007 EN Official Journal of the European Union L 154/25 DECISION No 624/2007/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 23 May 2007 establishing an action programme for customs in the Community (Customs 2013) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 95 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) A major objective for the Community over the coming years is the creation of growth and jobs, as reflected in the re-launch of the Lisbon Strategy. The previous programmes in the customs field, in particular Decision No 253/2003/EC of the European Parliament and of the Council of 11 February 2003 adopting an action programme for customs in the Community (Customs 2007) (3) (hereinafter referred to as Customs 2007), have significantly contributed to the achievement of that objective and to the overall objectives of customs policy. It is therefore appropriate to continue activities commenced under those programmes. A new programme (hereinafter referred to as the Programme) should be established for a period of six years to align its duration with that of the multiannual financial framework contained in the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (4). (2) Customs administrations play a vital role in protecting the interests of the Community, particularly its financial interests. They also provide an equivalent level of protection to the citizens and economic operators of the Community at any point in the Community customs territory where customs clearance formalities are carried out. In this context, the strategic policy defined by the Customs Policy Group has aimed at ensuring that national customs administrations operate as efficiently and effectively and react to any requirement arising from a changing customs environment as would one single administration. It is therefore important that the Programme is consistent and supportive of the overall customs policy and that the Customs Policy Group, comprising the Commission and the heads of customs administrations of the Member States or their representatives, is supported under the Programme. The implementation of the Programme should be coordinated and organised by the Commission and the Member States within the common policy developed by the Customs Policy Group. (3) There is a need for action in the customs field to give priority to improving controls and anti-fraud activities, to minimising the cost of compliance with customs legislation for economic operators, to ensuring the efficient management of the control of goods at the external borders and to protecting citizens of the European Union as regards the safety and security of the international supply chain. The Community should therefore be able, within the framework of its own powers, to support the action of customs administrations of Member States and full advantage should be taken of every possibility for administrative cooperation and mutual administrative assistance provided for by Community rules. (4) In order to support the accession process of candidate countries, the customs administrations of those countries should be given the necessary backing to be able to undertake the full range of tasks required under Community legislation from the date of their accession, including the management of future external borders. Therefore, the Programme should be open to candidate and potential candidate countries. (5) In order to support customs reforms in countries participating in the European Neighbourhood Policy, it is appropriate to provide for the possibility, under certain conditions, of their participation in selected activities of the Programme. (6) The increasing globalisation of trade, the development of new markets, and changes in the methods and speed of the movement of goods, require customs administrations to strengthen relations between themselves, as well as with business, legal and scientific circles, or other operators engaged in foreign trade. The Programme should provide the opportunity for persons representing those circles or entities to participate in activities of the Programme, where appropriate. (7) The trans-European computerised secure communication and information exchange systems financed under Customs 2007 are essential for the operation of customs within the Community and for the exchange of information between customs administrations and should therefore continue to be supported under the Programme. (8) The experience gained by the Community from previous customs programmes has shown that bringing officials from different national administrations together in professional activities using tools such as benchmarking, project groups, seminars, workshops, working visits, training activities and monitoring actions contributes to a large extent to the achievement of the objectives of those programmes. Those activities should therefore be continued, while it should be made possible to develop new tools when required to respond even more effectively to needs which may arise. (9) Customs officials need a sufficient standard of linguistic competence to cooperate and participate in the Programme. It should be the responsibility of the participating countries to provide the necessary language training for their officials. (10) The mid-term evaluation of Customs 2007 confirmed the need to organise the information sharing and knowledge exchange between administrations and between administrations and the Commission in a more structured way, as well as the consolidation of knowledge gained during programme events. Therefore, under the Programme particular attention should be paid to information sharing and knowledge management. (11) Although the primary responsibility for achieving the objectives of the Programme lies with the participating countries, Community action is needed for the coordination of the activities pursued under the Programme as well as for the provision of the infrastructure and the necessary stimulus. (12) Since the objectives of this Decision cannot be sufficiently achieved by the Member States and can therefore, by reason of the scale and the effect of the action, be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Decision does not go beyond what is necessary in order to achieve those objectives. (13) This Decision establishes a financial envelope for the entire duration of the Programme, which is to constitute the prime reference amount for the budgetary authority, within the meaning of Point 37 of the Interinstitutional Agreement of 17 May 2006. (14) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (5), HAVE ADOPTED THIS DECISION: CHAPTER I GENERAL PROVISIONS Article 1 Establishment of the Programme 1. A multiannual action programme for customs in the Community (Customs 2013) (hereinafter referred to as the Programme) is hereby established for the period from 1 January 2008 to 31 December 2013 to support and complement action undertaken by Member States in ensuring the effective functioning of the internal market in the customs field. 2. The Programme shall consist of the following activities: (a) communication and information-exchange systems; (b) benchmarking; (c) seminars and workshops; (d) project groups and steering groups; (e) working visits; (f) training activities; (g) monitoring actions; (h) any other activities required for the realisation of the objectives of the programme. Article 2 Definitions For the purpose of this Decision the following definitions shall apply: 1. administration means the public authorities and other bodies in the participating countries which are responsible for administering customs and customs related activities; 2. official means a member of an administration. Article 3 Participation in the Programme 1. Participating countries are the Member States and the countries referred to in paragraph 2. 2. The Programme shall be open to the participation of any of the following: (a) candidate countries benefiting from a pre-accession strategy, in accordance with the general principles and general terms and conditions for the participation of those countries in Community programmes established in the relevant Framework Agreement and Association Council Decisions; (b) potential candidate countries, in accordance with provisions to be determined with those countries following the establishment of Framework Agreements concerning their participation in Community programmes. 3. The Programme may also be open to the participation of certain partner countries of the European Neighbourhood Policy if these countries have reached a sufficient level of approximation of the relevant legislation and administrative methods to those of the Community, and in accordance with provisions to be determined with those countries following the establishment of Framework Agreements concerning their participation in Community programmes. 4. Participating countries shall be represented by officials from the relevant administration. Article 4 Overall objectives 1. The Programme shall be designed to ensure that the following overall objectives are met: (a) ensuring that customs activities match the needs of the internal market, including supply chain security and trade facilitation, as well as support the strategy for growth and jobs; (b) the interaction and performance of the duties of Member States customs administrations as efficiently as though they were one administration, ensuring controls with equivalent results at every point of the Community customs territory and the support of legitimate business activity; (c) the necessary protection of the financial interests of the Community; (d) strengthening security and safety; (e) preparing the countries referred to in Article 3(2) for accession, including by means of the sharing of experience and knowledge with the customs administrations of those countries. 2. The common approach regarding customs policy shall continuously be adapted to new developments in partnership between the Commission and the Member States in the Customs Policy Group, comprising the Commission and the heads of customs administrations of the Member States or their representatives. The Commission shall keep the Customs Policy Group regularly informed of measures relating to the implementation of the Programme. Article 5 Specific objectives The specific objectives of the Programme shall be the following: (a) to reduce the administrative burden and the cost of compliance for economic operators by improving the standardisation and simplification of customs systems and controls, and to maintain open and transparent cooperation with commercial actors; (b) to identify, develop and apply best working practices, in particular in the areas of pre- and post-clearance audit control, risk analysis, customs controls and simplified procedures; (c) to maintain a system for measuring the performance of Member States customs administrations to improve their efficiency and effectiveness; (d) to support actions to prevent irregularities, in particular through the rapid provision of information on risks to front line customs posts; (e) to ensure a uniform and unambiguous tariff classification in the Community, in particular by improving coordination and cooperation between laboratories; (f) to support the creation of a pan-European electronic customs environment through the development of inter-operable communication and information exchange systems coupled with the necessary legislative and administrative changes; (g) to maintain existing communication and information systems and, where appropriate, to develop new systems; (h) to undertake actions which will provide support to the customs administrations of countries preparing for accession; (i) to contribute to the development of high quality customs administrations in third countries; (j) to improve cooperation between customs administrations of the Member States and third countries, in particular those of the partner countries of the European Neighbourhood Policy; (k) to develop and reinforce common training. Article 6 Work programme The Commission shall establish a work programme annually in accordance with the procedure referred to in Article 20(2). CHAPTER II PROGRAMME ACTIVITIES Article 7 Communication and information exchange systems 1. The Commission and the participating countries shall ensure that the communication and information exchange systems referred to in paragraph 2 are operational. 2. The communication and information exchange systems shall be the following: (a) the common communications network/common systems interface (CCN/CSI); (b) the computerised transit system (CTS); (c) the tariff systems, in particular the data dissemination system (DDS), the combined nomenclature (CN), the information system on the integrated tariff of the Community (TARIC), the European binding tariff information system (EBTI), the tariff quota and surveillance system (TQS), the suspensions information system (Suspensions), the specimen management system (SMS), the information system for processing procedures (ISPP), the European customs inventory of chemical substances (ECICS) and the registered exporters system (REX); (d) the systems for increasing security set out in Regulation (EC) No 648/2005 of the European Parliament and of the Council of 13 April 2005 amending Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (6), including the Community risk management system, the export control system (ECS), the import control system (ICS) and the system for authorised economic operators (AEO); (e) any new customs-related communication and information exchange systems, including electronic customs systems, established under Community legislation and provided for in the work programme referred to in Article 6. 3. The Community components of the communication and information exchange systems shall be the hardware, software and network connections which are common to all participating countries. The Commission shall, on behalf of the Community, conclude the necessary contracts to ensure the operational nature of these components. 4. The non-Community components of the communication and information exchange systems shall comprise the national databases forming part of these systems, the network connections between the Community and non-Community components and such software and hardware as each participating country deems appropriate for the full operation of those systems throughout its administration. The participating countries shall ensure that the non-Community components are kept operational and shall ensure the interoperability of these components with the Community components. 5. The Commission shall coordinate, in cooperation with the participating countries, those aspects of the establishment and functioning of the Community and non-Community components of the systems and infrastructure referred to in paragraph 2 which are necessary to ensure their operability, interconnectivity and continuous improvement. The Commission and the participating countries shall do everything within their power to comply with the schedules and deadlines established for that purpose. 6. The Commission may make CCN/CSI available to other administrations for customs or non-customs purposes. A financial contribution may be required to cover related costs. Article 8 Benchmarking Benchmarking activities in the form of comparisons of working methods, procedures or processes, involving agreed indicators to identify best practices, may be organised between two or more participating countries. Article 9 Seminars and workshops The Commission and the participating countries shall together organise seminars and workshops and ensure the dissemination of the outcomes of such seminars and workshops. Article 10 Project groups and steering groups The Commission, in cooperation with the participating countries, may establish project groups with responsibility for carrying out specific tasks to be completed within a specified time-scale, and steering groups which shall perform activities of a coordinating nature. Article 11 Working visits 1. Participating countries shall organise working visits for officials. The working visits may not exceed one month. Each working visit shall be targeted at a particular professional activity and shall be sufficiently prepared and subsequently evaluated by the officials and administrations concerned. Working visits may be operational or targeted at specific priority activities. 2. The participating countries shall enable visiting officials to play an effective role in the activities of the host administration. To this end, visiting officials shall be authorised to carry out the tasks relating to the duties entrusted to them. If circumstances so require and, in particular, in order to take account of the specific requirements of the legal system of each participating country, the competent authorities of the participating countries may restrict that authorisation. 3. During the working visit, the civil liability of the visiting official for the performance of his/her duties shall be treated in the same way as that of officials of the host administration. Visiting officials shall be bound by the same rules of professional confidentiality as officials of the host administration. Article 12 Training activities 1. The participating countries, in cooperation with the Commission, shall facilitate cooperation between the national training institutions, in particular through: (a) the setting of training standards, the development of existing training programmes and, where appropriate, the development of existing training modules and new modules using e-learning to provide a common core of training for officials relating to the full range of customs rules and procedures so as to enable them to acquire the necessary professional skills and knowledge; (b) where appropriate, the promotion of and access to training courses in the field of customs for officials of all participating countries where such courses are provided by a participating country for its own officials; (c) where appropriate, the provision of the necessary infrastructure and tools for common e-learning in the field of customs and in customs training management. 2. Where appropriate, participating countries shall integrate the jointly developed e-learning modules referred to in paragraph 1(a) in their national training programmes. Participating countries shall ensure that their officials receive the initial and continuing training necessary to acquire common professional skills and knowledge in accordance with the training programmes. Participating countries shall promote the linguistic training necessary for officials to ascertain a sufficient level of linguistic competence for participation in the Programme. Article 13 Monitoring actions 1. The Commission, in cooperation with the Member States, shall decide which specific sectors of Community customs legislation may be subject to monitoring. 2. Such monitoring shall be carried out by joint teams made up of customs officials from Member States and Commission officials. Those teams shall, on the basis of a theme-by-theme or regional approach, visit different points in the Community customs territory where customs administrations carry out their duties. The teams shall analyse customs practices at national level, identify any difficulties in implementing the rules and, where appropriate, make suggestions for the adaptation of Community rules and working methods in order to improve the efficiency of customs actions as a whole. The teams reports shall be communicated to the Member States and the Commission. Article 14 Participation in activities under the Programme Representatives of international organisations, administrations of third countries and economic operators and their organisations may take part in activities organised under the Programme wherever this is useful for the achievement of the objectives referred to in Articles 4 and 5. Article 15 Information sharing The Commission, in cooperation with the participating countries, shall develop the sharing of information resulting from the activities of the Programme. CHAPTER III FINANCIAL PROVISIONS Article 16 Financial framework 1. The financial envelope for the implementation of the Programme for the period from 1 January 2008 to 31 December 2013 shall be EUR 323 800 000. 2. Annual appropriations shall be authorised by the budgetary authority within the limits of the multiannual financial framework, in accordance with Point 37 of the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management. Article 17 Expenditure 1. The expenditure necessary for the implementation of the Programme shall be borne by the Community and the participating countries in accordance with paragraphs 2 to 5. 2. The Community shall bear the following expenditure: (a) the cost of the acquisition, development, installation, maintenance and day-to-day operation of the Community components of the communication and information exchange systems referred to in Article 7(3); (b) the travel and living expenses incurred by officials from the participating countries relating to benchmarking activities, working visits, seminars and workshops, project groups and steering groups and training and monitoring actions; (c) the organisational costs of seminars and workshops; (d) the travel and living expenses incurred through the participation of external experts and participants referred to in Article 14; (e) the cost of the acquisition, development, installation and maintenance of training systems and modules in so far as they are common to all participating countries; (f) the costs of any other activity referred to in Article 1(2)(h), up to a ceiling of no more than 5 % of the overall cost of the Programme. 3. The participating countries shall bear the following expenditure: (a) the cost of the acquisition, development, installation, maintenance and day-to-day operation of the non-Community components of the communication and information exchange systems referred to in Article 7(4); (b) the costs relating to the initial and continuing training of their officials, and in particular their linguistic training. 4. The participating countries shall cooperate with the Commission to ensure that appropriations are used in accordance with the principle of sound financial management. The Commission shall, in accordance with Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (7) (hereinafter referred to as the Financial Regulation), determine the rules relating to the payment of expenses and shall communicate them to the participating countries. 5. The financial allocation for the Programme may also cover expenses relating to preparatory, monitoring, control, audit and evaluation activities which are required directly for the management of the Programme and the achievement of its objectives, and in particular studies, meetings, information and publication actions, expenses linked to IT networks focusing on information exchange, together with all other technical and administrative assistance expenses that the Commission may incur for the management of the Programme. Article 18 Applicability of the Financial Regulation The Financial Regulation shall be applicable to all subsidies granted in accordance with this Decision within the meaning of Title VI of the Financial Regulation. In particular, subsidies shall be subject to a prior written agreement with the beneficiary as set out in Article 108 of the Financial Regulation and on the basis of the implementing rules adopted in accordance with it, whereby the beneficiary declares its acceptance to have its utilisation of the appropriations granted audited by the Court of Auditors. Article 19 Financial Control Financing decisions and any agreements or contracts resulting from this Decision shall be subject to financial control, and if necessary, on the spot audits by the Commission, including the European Anti-Fraud Office (OLAF), and by the Court of Auditors. Such audits may take place unannounced. CHAPTER IV OTHER PROVISIONS Article 20 Committee 1. The Commission shall be assisted by the Customs 2013 Committee (hereinafter referred as the Committee). 2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months. Article 21 Follow-up The Programme shall be subject to continuous joint monitoring by the participating countries and the Commission. Article 22 Mid-term and final evaluations 1. Mid-term and final evaluations of the Programme shall be carried out under the responsibility of the Commission using the reports referred to in paragraph 2 and any other relevant information. The Programme shall be evaluated in terms of the objectives set out in Articles 4 and 5. The mid-term evaluation shall review the results obtained at the half-way point of the duration of the Programme in terms of effectiveness and efficiency, as well as the continued relevance of the initial objectives of the Programme. It shall also assess the use of funding and the progress of follow-up and implementation. The final evaluation shall concentrate on the effectiveness and efficiency of the activities of the Programme. 2. The participating countries shall submit the following evaluation reports to the Commission: (a) before 1 April 2011, a mid-term evaluation report on the Programme's relevance, effectiveness and efficiency; (b) before 1 April 2014, a final evaluation report focusing on, inter alia, the Programme's effectiveness and efficiency. 3. On the basis of the reports referred to in paragraph 2 and any other relevant information, the Commission shall submit to the European Parliament and the Council the following evaluation reports: (a) before 1 August 2011, a mid-term evaluation report, and a communication on the desirability of continuing the Programme; (b) before 1 August 2014, a final evaluation report. Those reports shall be sent to the European Economic and Social Committee and the Committee of the Regions for their information. Article 23 Repeal Decision No 253/2003/EC shall be repealed with effect from 1 January 2008. However, financial obligations related to actions pursued under that Decision shall continue to be governed by that Decision until their completion. Article 24 Entry into force This Decision shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2008. Article 25 Addressees This Decision is addressed to the Member States. Done at Brussels, 23 May 2007. For the European Parliament The President H.-G. PÃ TTERING For the Council The President G. GLOSER (1) OJ C 324, 30.12.2006, p. 78. (2) Opinion of the European Parliament of 12 December 2006 (not yet published in the Official Journal) and Council Decision of 16 April 2007. (3) OJ L 36, 12.2.2003, p. 1. Decision as amended by Decision No 787/2004/EC (OJ L 138, 30.4.2004, p. 12). (4) OJ C 139, 14.6.2006, p. 1. (5) OJ L 184, 17.7.1999, p. 23. Decision as amended by Decision 2006/512/EC (OJ L 200, 22.7.2006, p. 11). (6) OJ L 117, 4.5.2005, p. 13. (7) OJ L 248, 16.9.2002, p. 1.